986 A.2d 47 (2009)
HARLEYSVILLE MUTUAL INSURANCE COMPANY, Petitioner
v.
RITE AID CORPORATION and Rite Aid of Pennsylvania, Inc., Respondent.
No. 121 EM 2009.
Supreme Court of Pennsylvania.
December 16, 2009.

ORDER
PER CURIAM.
AND NOW, this 16th day of December, 2009, the Petition for Allowance of Appeal, deemed an Application for Relief Pursuant to Pa.R.A.P. 123, is GRANTED, the order below is VACATED, and this matter is REMANDED to the Superior Court to reconsider its order. In its reconsideration, the Superior Court is directed to consider and apply Pennsylvania Bankers Ass'n v. Pennsylvania Dept. of Banking, 597 Pa. 1, 948 A.2d 790 (2008), Nationwide Mut. Ins. Co. v. Wickett, 563 Pa. 595, 763 A.2d 813 (2000), General Accident Ins. Co. of America v. Allen, 547 Pa. 693, 692 A.2d 1089 (1997), and any other applicable decisions of this Court cited by the parties. The Motion for Leave to File Reply Memorandum of Law is DENIED,